Name: 2002/661/EC: Commission Decision of 20 August 2002 terminating the anti-dumping and the anti-subsidy proceedings concerning imports of certain magnetic disks (3,5Ã¢ ³ microdisks) originating in India (notified under document number C(2002) 3082)
 Type: Decision
 Subject Matter: international trade;  Asia and Oceania;  competition;  communications;  trade
 Date Published: 2002-08-21

 Avis juridique important|32002D06612002/661/EC: Commission Decision of 20 August 2002 terminating the anti-dumping and the anti-subsidy proceedings concerning imports of certain magnetic disks (3,5 ³ microdisks) originating in India (notified under document number C(2002) 3082) Official Journal L 224 , 21/08/2002 P. 0059 - 0060Commission Decisionof 20 August 2002terminating the anti-dumping and the anti-subsidy proceedings concerning imports of certain magnetic disks (3,5" microdisks) originating in India(notified under document number C(2002) 3082)(2002/661/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 9 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(3), and in particular Article 14 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 29 October 2001, the Commission received two complaints concerning alleged injurious dumping and injurious subsidisation by imports into the Community of certain magnetic disks (3,5" microdisks) originating in India.(2) Both complaints were lodged by the Committee of European Diskette Manufacturers (Diskma) (the complainant) on behalf of Community producers representing a major proportion of the total Community production of certain magnetic disks (3,5" microdisks).(3) These complaints contained prima facie evidence of dumping and subsidisation, and of material injury resulting therefrom, considered sufficient to justify the initiation of both an anti-dumping and an anti-subsidy proceeding.(4) The Commission, after consulting the Advisory Committee, by two separate notices published on 13 December 2001 in the Official Journal of the European Communities(4), accordingly initiated an anti-dumping and an anti-subsidy proceeding concerning imports into the Community of certain magnetic disks (3,5" microdisks) currently classifiable within CN code ex 8523 20 90 and originating in India.(5) The Commission officially advised the Community producers, exporting producers, importers, users and suppliers known to be concerned, the representatives of the exporting country and the complainant of the initiation of the proceedings. The parties concerned had the opportunity to make their views known in writing and to request a hearing within the time limit set out in the Notice of Initiation.B. WITHDRAWAL OF THE COMPLAINTS AND TERMINATION OF THE PROCEEDINGS(6) By a letter of 25 June 2002 to the Commission, Diskma formally withdrew its anti-dumping and anti-subsidy complaints concerning imports of certain magnetic disks (3,5" microdisks) originating in India.(7) In accordance with Article 9(1) of Regulation (EC) No 384/96 and with Article 14(1) of Regulation (EC) No 2026/97, when the complainant withdraws its complaint the proceeding may be terminated unless such termination would not be in the Community interest.(8) The Commission considered that the present proceedings should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received, however, indicating that such termination would not be contrary to the Community interest.(9) The Commission therefore concludes that the anti-dumping and the anti-subsidy proceedings concerning imports into the Community of certain magnetic disks (3,5" microdisks) originating in India should be terminated without the imposition of measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping and the anti-subsidy proceedings concerning imports into the Community of certain magnetic disks (3,5" microdisks) currently classifiable within CN code ex 8523 20 90 and originating in India are hereby terminated.Done at Brussels, 20 August 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 288, 21.10.1997, p. 1.(4) OJ C 354, 13. 12. 2001, pp. 3 and 6.